Citation Nr: 1509409	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs death pension benefits in the amount of $352.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1969 to April 1970.  He died in March 2001, and the appellant is his surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 decision of a Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the appellant's request for waiver of recovery of an overpayment of VA death pension benefits in the amount of $352. 

It is noted that the appellant has another claim on appeal, namely, whether new and material evidence has been presented to reopen a claim of entitlement to service connection for the cause of the Veteran's death, which is the subject of a separate Board decision.  


FINDINGS OF FACT

1.  Documentation from the Social Security Administration (SSA) shows that the appellant began to receive SSA benefits beginning February 2012; she did not inform the RO promptly of such additional income.  

2.  By letter in May 2012, the RO retroactively terminated the appellant's VA death pension benefits, effective April 1, 2012, due to income that was in excess of the maximum annual pension limit; the appellant's monthly pension rate of $352 at that time was reduced to $0. 

3.  By letter in May 2012, VA's Debt Management Center notified the appellant of a $352 overpayment in her account. 

4.  In a July 2012 decision, the RO's Committee on Waivers and Compromises denied the appellant's claim for a waiver of recovery of the overpayment of $352. 

5.  Recovery of the overpayment of $352 would not be against equity and good conscience.


CONCLUSION OF LAW

The appellant is not entitled to a waiver of recovery of an overpayment of VA death pension benefits in the amount of $352.  38 U.S.C.A. §§ 5302, 5313 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The VCAA duties to notify and to assist do not apply to the claim of waiver recovery of an overpayment of VA disability compensation.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

In any event, the appellant received notification of the decision of the RO's Committee on Waivers and Compromises, dated in July 2012, setting forth the general requirements of applicable law pertaining to a claim for waiver of recovery of an overpayment, and was advised as to the nature of the evidence necessary to substantiate her claim.  In its decision, the RO's Committee on Waivers and Compromises also informed the appellant of the reasons that her claim was denied and the evidence it had considered in denying the claim.  The general advisements were reiterated in the statement of the case issued in September 2012, which also provided the appellant opportunity to identify or submit any evidence she wished considered in connection with her appeal.  In short, the appellant has been notified of the information or evidence necessary to substantiate her claim and the parties responsible for obtaining that evidence. 

Further, VA has made reasonable efforts to assist the appellant in obtaining evidence in support of her claim.  For example, VA has requested the appellant to furnish evidence pertaining to her financial status, and she responded with information dated in July 2012.  Additionally, the VA has provided the appellant with the opportunity for a hearing, which she declined.  The Board is unaware of any additional evidence which is available in connection with this appeal.

Factual Background

A review of the record found that the appellant was originally awarded VA death pension benefits in a June 2001 letter.  It was subsequently discontinued, but in an April 2006 letter, she was notified that her death pension was reinstated.  After receipt of an Eligibility Verification Report (upon which the appellant indicated that her only income was $332 per month in military retirement), the RO in a January 2012 letter informed the appellant that her pension benefits were adjusted, and that beginning February 1, 2012 her monthly benefit would be $352.  In that letter, she was specifically informed that she must immediately report if her income changed, to include SSA benefits.  Enclosed with the June 2001, April 2006, and January 2012 letters was VA Form 21-8767, which notified the appellant that her pension payments may be affected by certain circumstances that she must promptly call to the attention of VA, including a change in family income.  She was also notified that failure to notify VA of any changes in income immediately would result in a debt that she would have to repay.  

Documentation from the SSA shows that the appellant began to receive benefits in the amount of $1,115 per month beginning February 2012.  There is no evidence that she informed VA of this additional income.  

By letter in May 2012, the RO informed the appellant that it was taking action to retroactively terminate her death pension benefits, effective April 1, 2012, on the basis that her receipt of SSA benefits has caused her family income to exceed the maximum annual pension limit allowed by law.  That is, her annual countable income of $17,364, from monthly SSA payments of $1,115 and monthly military retirement payments of $332, exceeded the annual income limit of $8,219.  (The RO also noted that she should submit evidence of any paid unreimbursed medical expenses before January 2014, in order to recalculate her countable income, but there is no evidence of any such expenses that might reduce her countable income below the pension limit.)  The RO also reminded her that an overpayment had been created in her account, and had to be recouped.  Subsequently, by letter in May 2012, VA's Debt Management Center informed the appellant of an overpayment of $352 in pension benefits.

In July 2012, the appellant submitted a request for a waiver of recovery of the overpayment of pension.  In conjunction with the waiver request, she filed a VA Form 5655, Financial Status Report, which indicated total gross monthly income of $1,447 from military retirement pay and SSA benefits, and total monthly expenses of $1,310, without any monthly installment contracts or other debts.  She reported assets of only $15 in cash and a car valued at $300.

In a decision in July 2012, the RO's Committee on Waivers and Compromises denied the appellant's claim for a waiver of recovery of an overpayment of compensation in the total amount of $352, on the basis that recovery would not be against equity and good conscience.  The Committee stated that the overpayment was created as a result of a retroactive termination of pension for the overpayment period of April 1, 2012 through April 30, 2012, because her income was excessive.  In August 2012, the appellant submitted a notice of disagreement with the decision to deny her waiver request, on the grounds that recovery would cause financial hardship (she indicated that she had "$137 to exceed my expenses".)  

Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension.  38 C.F.R. § 1.965(a).  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The Committee on Waivers stated in its July 2012 decision that the overpayment was created as a result of a retroactive termination of VA death pension benefits due income that was in excess of the maximum annual pension limit, effective April 1, 2012.  

Improved death pension is a benefit payable by the VA to the surviving spouse of a veteran of a period of war who met statutorily-defined service requirements or who at the time of death was receiving compensation or retirement pay for a service-connected disability; pension is paid at an annual rate that is reduced by the amount of the surviving spouse's annual income.  38 U.S.C.A. § 1541(a), (b).  Pension shall be denied or discontinued when the corpus of the estate of the surviving spouse, including her income, is such that it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1543(a).  

The purpose of VA death pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war, who are unable to maintain a basic, minimal income level.  Death pension benefits are based upon total family income; recipients of pension income are required to report any changes in income in a timely fashion.  38 U.S.C.A. §§ 1541, 1543.

Income eligibility for pension, and the amount of any pension payable, is determined by subtracting the appellant's countable annual income from the maximum annual pension rate.  The maximum annual pension rate is adjusted from year to year; the maximum annual rate of death pension for a surviving spouse with no dependents, as in this case, was $8,219 effective from December 1, 2009.  In determining the appellant's countable annual income, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded.  SSA benefits are income.  38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.271, 3.272, 3.273. 

A surviving spouse who is in receipt of pension must notify the VA of any material change or expected change in income which would affect her entitlement to receive or the rate of pension.  Such notice must be furnished when she acquires knowledge that she will begin to receive additional income.  Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  38 C.F.R. § 3.660. 

A review of the record shows that the appellant was paid improved death pension benefits effective from March 2006 until May 2012, on the basis of her report that her countable annual income consisted only of military retirement payments.  For example, in a January 2012 Eligibility Verification Report, she reported that her sole income was $332 from military retirement pay.  However, when she began to receive Social Security benefits in February 2012, she did not report the receipt of this additional monthly income of $1,115.  Notification of such income was required.  VA subsequently learned of the additional income through SSA.  For VA purposes, such payments are annualized, or counted as income, for the 12-month period in which they are received.  As detailed in its May 2012 letter, the RO explained how SSA notified it that she first became entitled to benefits in February 2012, and that assuming that she would first be paid in March 2012, VA would start counting such benefits on April 1, 2012.  

Therefore, the Board finds that the RO's action to retroactively terminate the appellant's pension, effective April 1, 2012, was proper.  For the overpayment period of April 1, 2012 through April 30, 2012, the appellant was paid $352 over what she was due for the same period because she failed to report her SSA benefits.  The Board concludes that this overpayment amount was properly created because the appellant received pension benefits to which she was not legally entitled, and that $352 constitutes the properly created debt for which the waiver request will be considered. 

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a finding of fraud, misrepresentation, or bad faith precludes a waiver of recovery of an overpayment.  The RO's Committee on Waivers concluded in July 2012 that the facts in this case do not show the mandatory bars to waiver in the appellant's case, and the Board agrees.  There is no evidence to conclude that the appellant intended to defraud the government, deceive VA, or seek unfair advantage.  The RO's Committee on Waivers then denied the appellant's claim for waiver on the basis that recovery of the overpayment would not be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: 

1.  Fault of the debtor.  Whether the actions of the debtor contributed to the creation of the debt. 

2.  Balancing of faults.  Weighing of the fault of the debtor against that of the VA. 

3.  Undue hardship.  Whether collection would deprive the debtor or family of basic necessities. 

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

5.  Unjust enrichment.  Whether failure to make restitution would result in unfair gain to the debtor. 

6.  Changing position to one's detriment.  Whether reliance on VA benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  38 C.F.R. §  1.965(a). 

According to the determination by the Committee on Waivers, the overpayment in this case was created as a result of a retroactive termination of the appellant's death pension award, effective April 1, 2012.  Based on a review of the entire record, the Board concludes that the appellant was solely at fault in the creation of the overpayment.  She was informed at the time of pension awards in June 2001 and April 2006, as well as by letter in January 2012, that her pension payments would be affected by changes in family income, about which she must notify VA.  There is no evidence that she informed VA of her Social Security benefits when she began to receive such additional income.  It was not until the RO obtained information from SSA that it first learned she was in receipt of SSA benefits beginning in February 2012.  The Board finds that the appellant had been informed of her obligation to report any income changes multiple times to include in January 2012, yet she failed to do so after she began to receive SSA benefits, which led to the creation of the overpayment in this case.

There is no indication of any fault on the part of the VA in the creation of the overpayment, because action was taken by the RO to reduce benefits promptly upon learning of the appellant's SSA benefits.  It is clear that the appellant's action, or lack of action, caused the overpayment without any fault on the part of the VA. 

In addition, the Board must also consider whether recovery of the debt would result in financial hardship to the appellant.  In that regard, the appellant has submitted a financial status report dated in July 2012 (in an October 2012 substantive appeal statement, she referred to a financial status report of August 2012, but the only such report of record was received in July 2012).  Her report shows that her monthly income ($1,447) exceeded her monthly expenses ($1,310) by $137.  Moreover, the report shows that she did not have any installment contracts or debts.  The Board also notes that the appellant has very minimal assets. 

Based on the income and expense information in the record, the Board concludes that the record does not tend to support that recovery of the debt would endanger the appellant's ability to provide for her basic necessities.  While the appellant appeals for a grant of her waiver request on the basis of financial hardship, she nevertheless indicated that her income exceeded her expenses by over a hundred dollars a month.  Although she has reported essentially no assets, it is noteworthy that she also reported no outstanding debts.  In addition, the record reveals no other factors which would make recovery of the overpayment inequitable, as discussed further below. 

Another factor to be considered is whether the recovery of the overpayment would defeat the purpose for which the benefits were intended.  As earlier indicated, pension benefits provide a subsistence income for surviving spouses who are unable to maintain a basic, minimal income level.  In this case, the appellant was entitled to a certain amount of VA death pension solely on the basis of her minimal retirement income, yet she was also concurrently in receipt of SSA benefits that were not reported to VA.  It is not shown that recovery of the pension debt would defeat the purpose of the benefits because she was not entitled to such benefits during the brief period of the overpayment due to excessive income.

The Board also finds that failure to have made restitution would result in unfair gain to the appellant because she received monetary benefits to which she had no entitlement.  VA made payments of pension benefits based on income information furnished by the appellant.  There is no evidence to show, for example, that the appellant took any action to report the SSA benefits she began to receive in February 2012.  Under such circumstances, to allow her to retain the money that was paid by VA would constitute unjust enrichment.

The Board must consider whether reliance on benefits resulted in relinquishment of a valuable right or the incurrence of a legal obligation.  The appellant has not contended, nor does the evidence show, that she had relinquished a valuable right or incurred a legal obligation in reliance on the VA pension to which she had no legal entitlement. 

In sum, the Board concludes that viewing the facts of this case in light of the various elements to be considered, establishes that recovery of the overpayment of benefits would not be against equity and good conscience.  The appellant is solely at fault in the creation of the debt, and failure to repay the debt would result in unfair gain to her.  Also, recovery of the overpayment would not defeat the purpose for which the benefits are intended, and she had not relinquished a valuable right or incurred a legal obligation in reliance on her VA benefits.  As to the question of financial hardship, persuasive evidence has not been presented to show that VA's right to full restitution should be moderated.  [The Board observes that if she believes that repayment of the overpayment in a single lump sum would create a financial hardship, she remains free to request that the recovery be made by smaller payments over several months.]

As the preponderance of the evidence is against the petition for waiver, the benefit of the doubt rule does not apply, and the appeal in the matter must be denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal seeking a waiver of recovery of an overpayment of VA death pension benefits in the amount of $352 is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


